TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00623-CV




                                   Steven J. Ingram, Appellant

                                                  v.

                   Travis County Sheriff’s Department and Greg Hamilton,
                  in his present capacity as Travis County Sheriff, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. GN500562, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



               On October 18, 2006, appellant Steven Ingram filed a notice of appeal stating that he

was appealing from the trial court’s order of dismissal, signed August 24, 2005. In his notice of

appeal, he stated that he filed a motion to modify the judgment on July 17, 2006. In response to an

inquiry by this Court, he asserts that his notice of appeal was timely, arguing that each time he filed

a motion for new trial or request for findings of fact and conclusions of law, his deadline for filing

a notice of appeal or other document was extended.1 Appellant is mistaken as to the effect of the


       1
          Appellant argues that his timely first motion for new trial, filed on September 23, 2005,
was overruled as a matter of law seventy-five days later and was a “new final judgment by default,”
which gave him a new deadline for filing post-judgment motions within thirty days. He argues that
his second motion for new trial was thus timely filed on January 30, 2006, and, when not ruled on
within seventy-five days, “the deadline for the next motion was” May 15, 2006. He argues that his
request for findings of fact and conclusions of law, filed May 5, 2006, was timely and extended his
deadline again to June, 5, 2006, when appellant filed a notice of past-due findings and conclusions,
which in turn made his July 17, 2006 motion to modify timely filed. Finally, he contends that the
motion to modify had the effect of extending his appellate deadline another seventy-five days, which,
he claims, means that his notice of appeal, filed September 29, 2006, was timely.
filing of such motions. When a motion for new trial is timely filed, as was his first motion for new

trial, filed on September 23, 2005, but not ruled on by written order within seventy-five days, it is

considered overruled as a matter of law. Tex. R. Civ. P. 329b(c). When a motion for new trial is

timely filed, the notice of appeal “must be filed within 90 days after the judgment is signed.” Tex.

R. App. P. 26.1(a). An overruled motion for new trial does not begin a new time line for filing

repeated motions for new trial or requests for findings of fact and conclusions of law. Therefore,

appellant’s notice of appeal was due on November 22, 2005, ninety days from August 24, 2005, the

date the order of dismissal was signed. His second motion for new trial, request for findings and

conclusions, notice of overdue findings and conclusions, and motion to modify were of no effect and

did not extend his appellate deadlines. Therefore, appellant’s notice of appeal, filed on September

29, 2006, was not timely and cannot invoke our appellate jurisdiction, and we must dismiss this

appeal for lack of jurisdiction. Tex. R. App. P. 42.3(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: January 9, 2007




                                                 2